Case 1:18-cv-05780-FB-LB Document 112 Filed 09/01/21 Page 1 of 2 PageID #: 1275




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------x
  GURSEWAK SINGH,
                                                      MEMORANDUM AND ORDER
                        Plaintiff,
                                                      Case No. 1:18-cv-05780-FB-LB
         -against-

  LINTECH ELECTRIC, INC. and
  LINDEN J. TUDOR,

                         Defendants.
  ------------------------------------------------x


BLOCK, Senior District Judge:

        On July 20, 2021, Magistrate Judge Lois Bloom issued a Report and

Recommendation (“R&R”) recommending that defendants’ motion for sanctions

under Federal Rules of Civil Procedure 26(g)(3), 37(b), 37(c), 28 U.S.C. § 1927 and

the Court’s inherent powers be granted in part and denied in part.

        Specifically, Magistrate Judge Bloom concluded that sanctions should be

imposed “against plaintiff’s counsel under Rule 26(g)(3) for his failure to conduct a

reasonable inquiry regarding his certified responses to defendants’ discovery

requests. Defendants should be awarded reasonable attorney’s fees and costs

associated with their efforts to obtain plaintiff’s compliance with their discovery

demands.” ECF No. 109 at 26. “Defendants should be given the opportunity to file

a fee application supported by billing records.” Id. Magistrate Judge Bloom further

                                                 1
Case 1:18-cv-05780-FB-LB Document 112 Filed 09/01/21 Page 2 of 2 PageID #: 1276




concluded that the motion for sanctions under Rule 37(c), 28 U.S.C. § 1927 and the

Court’s inherent powers as well as the motion for dismissal under Rule 37(b) should

be denied. Id.

      Magistrate Judge Bloom’s R&R stated that failure to object within fourteen

days of the date of the R&R waives the right to appeal. No objections were filed.

      If clear notice has been given of the consequences of failing to object and

there are no objections, the Court may adopt the R&R without de novo review. See

Smith v. Campbell, 782 F.3d 93, 102 (2d Cir. 2015) (“Where parties receive clear

notice of the consequences, failure to timely object to a magistrate's report and

recommendation operates as a waiver of further judicial review of the magistrate's

decision.”) (internal citations omitted). The Court will excuse the failure to object

and conduct de novo review if it appears that the magistrate judge may have

committed plain error. See Spence v. Superintendent, Great Meadow Corr. Facility,

219 F.3d 162, 174 (2d Cir. 2000). No such error appears here.

      Accordingly, the Court adopts the R&R without de novo review and directs

the Clerk to enter judgment in accordance with the R&R.

SO ORDERED.

                                             _/S/ Frederic Block____________
                                             FREDERIC BLOCK
                                             Senior United States District Judge
   Brooklyn, New York
   September 1, 2021

                                         2
